      Case 1:20-cv-09087-PGG-GWG Document 54 Filed 09/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAVIER VELAZQUEZ and RAMIRO
TORRES, on behalf of themselves and all
others similarly situated,
                                                            ORDER OF DISMISSAL
                           Plaintiffs,
                                                           20 Civ. 9087 (PGG) (GWG)
             - against -

PIZZA ON STONE, LLC, d/b/a
ADRIENNE’S PIZZABAR, PETER
POULAKAKOS, individually, NICK
ANGELIS, individually, and FRANK
CASANO, individually,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within 45 days of

this order, either party may apply by letter within the 45-day period for restoration of the action

to the calendar of the undersigned, in which event the action will be restored. The Clerk of Court

is directed to close the case. Any pending dates and deadlines are adjourned sine die, and any

pending motions are moot.

Dated: New York, New York
       September 4, 2021
